DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note:
Regarding claims 1, lines 12 and 17, it appears as though the phrases “if it is established upon” appears to be contingent language. Examiner suggest the language “in response to”. 
Regarding claims 10, line 13, it appears as though the phrases “if it is established upon” appears to be contingent language. Examiner suggest the language “in response to”. 

Regarding claim 11, line 12, it appears as though the phrases “if it is established upon” appears to be contingent language. Examiner suggest the language “in response to”. 

Drawings
Regarding Fig. 3, Examiner suggest adding text to method step boxes so that the method would be clear in the drawing.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, line 3, the metes and bounds of upper or lower short-circuit potential is unclear because lines 5-9 claims both the upper short circuit potential and the lower short circuit potential.
Examiner examines the claims as best understood as requiring upper short circuit potential and the lower short circuit potential.
Regarding claim 11, line 2, the metes and bounds of upper or lower short-circuit potential is unclear because lines 4-10 claims both the upper short circuit potential and the lower short circuit potential.
Examiner examines the claims as best understood as requiring upper short circuit potential and the lower short circuit potential.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carbonaro et al. (US 20130234744).
Regarding claim 8, Carbonaro et al. teach An evaluation circuit for line assignment of a short-circuit of a broadband lambda sensor (Note 5, annotated  Fig. 2 below) , which has a sensor and multiple sensor lines,(Note Fig. 2) the evaluation circuit (7, pa. 21) comprising: 
a reference potential terminal; (Note annotated Fig. 2 below)
one sensor line terminal for each of the sensor lines; (Note Fig. 2 below)
a limiting resistor , (Note RLS, Fig. 2 below) which is connected to the reference potential terminal; 
one switch (Note Fig. 2 below) for each of the sensor lines, wherein each of the switches is connected to the sensor line terminal for the respective sensor line and is connected via the limiting resistor to the reference potential terminal and is configured to establish or disconnect a connection via the limiting resistor between the respective sensor line terminal and the reference potential terminal; (Note annotated Fig. 2) and 
a comparator (Note par 28, implicitly taught by,  being able to identify which pin VS+, VS/IP-, IP+, RCOMP is short circuited to ground). In other words, the presence of a short circuit to ground is diagnosed if the voltage of at least one pin VS+, VS/IP-, IP+, RCOMP is lower than a predetermined threshold.) for the sensor lines, which is configured to compare a sensor line potential applied on the respective sensor line to an upper short-circuit potential applied on an upper short-circuit potential terminal (Note claim 3, implicitly taught by claim 13, and/or a lower short-circuit potential applied on a lower short-circuit potential terminal and/or a reference potential applied on the reference potential terminal .
Regarding claim 9, Carbonaro et al. teach wherein the limiting resistor is changeable. (Note Fig. 2,  the RLS is changed from connected  to disconnected, which is broadly interpreted as changeable)



    PNG
    media_image1.png
    581
    727
    media_image1.png
    Greyscale

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2,3,4, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Carbonaro et al. (US 20130234744) in view of Higuchi (US 20160097737)
	Regarding claim 1, Carbonaro et al. teach A method for line assignment of a short-circuit of a broadband lambda sensor (Note Fig. 2 below) having an upper or a lower short-circuit potential, wherein the broadband lambda sensor has a sensor (Note Fig. 2 above) and multiple sensor lines (Note Fig. 2 above), the method comprising 
establishing a conductive connection of at least one sensor line of the multiple sensor lines via a limiting resistor (Note switches and limiting resistors in Fig. 2 above)  to a reference potential (par. 25), 
Carbonaro et al. does not teach wherein a reference potential range defined around the reference potential is between an upper short-circuit potential range defined around the upper short-circuit potential and a lower short-circuit potential range defined around the lower short-circuit potential; 
comparing a sensor line potential of at least one sensor line to be checked of the multiple sensor lines to the reference potential; 
classifying the at least one sensor line to be checked as not short-circuited with the upper or the lower short-circuit potential if it is established upon the comparison that the at least one sensor line potential is within the reference potential range; 
comparing a sensor line potential of at least one sensor line to be checked of the multiple sensor lines to the upper and the lower short-circuit potential; 
classifying the at least one sensor line to be checked as not short-circuited with the upper or the lower short-circuit potential if it is established upon the comparison that the sensor line potential is outside the upper short-circuit potential range and outside the lower short-circuit potential range; and 
assigning the short-circuit to at least one sensor line not classified as not short-circuited.
Higuchi et al. teach a reference potential range defined around the reference potential is between an upper short-circuit potential range defined around the upper short-circuit potential and a lower short-circuit potential range defined around the lower short-circuit potential; (Note par 52 suggested by the gas sensor is in the first short-to-GND state when the second terminal potential and the third terminal potential are equal to the examination potential and the first terminal potential is lower than the examination potential, that the gas sensor is in the second short-to-GND state when all of the first terminal potential, the second terminal potential, and the third terminal potential are lower than the examination potential, that the gas sensor is in the third short-to-GND state when the first terminal potential and the second terminal potential are equal to the examination potential and the third terminal potential is lower than the examination potential, that the gas sensor is in the first short-to-power state when the second terminal potential and the third terminal potential are equal to the examination potential and the first terminal potential is higher than the examination potential, that the gas sensor is in the second short-to-power state when all of the first terminal potential, the second terminal potential, and the third terminal potential are higher than the examination potential, and that the gas sensor is in the third short-to-power state when the first terminal potential and the second terminal potential are equal to the examination potential and the third terminal potential is higher than the examination potential.)
comparing a sensor line potential of at least one sensor line to be checked of the multiple sensor lines to the reference potential; (Note par. 193, if a short is not present on the first wiring line L1 through the third wiring line L3, each of the first terminal potential V1 of the first terminal T1, the second terminal potential V2 of the second terminal T2, and the third terminal potential V3 of the third terminal T3 becomes equal to the examination potential Vex.(ref potential))
classifying the at least one sensor line to be checked as not short-circuited with the upper or the lower short-circuit potential if it is established upon the comparison that the at least one sensor line potential is within the reference potential range (Note par. 196)
comparing a sensor line potential of at least one sensor line to be checked of the multiple sensor lines to the upper and the lower short-circuit potential; (Note para. 205-206, short to ground , short to power)
classifying the at least one sensor line to be checked as not short-circuited with the upper or the lower short-circuit potential if it is established upon the comparison that the sensor line potential is outside the upper short-circuit potential range and outside the lower short-circuit potential range; (Note par. 196) and 
assigning the short-circuit to at least one sensor line not classified as not short-circuited. (Note par. 197)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Carbonaro et al. to include the teaching of Higuchi et al. because it would whether or not a short anomaly of a gas sensor is present irrespective of the temperature of the gas sensor. (Note Higuchi et al. par. 10) 
Regarding claim 2, Carbonaro et al. teach at least one sensor line to be checked includes one or more non-connected sensor lines. (Note unconnected lines in Fig. 2)
Regarding claim 3, Carbonaro et al. teach wherein the at least one sensor line to be checked includes all of the multiple sensor lines. (Note claim 1, measuring a voltage of all of the pins (VS+, VS/IP-, IP+, RCOMP) while the first pin (VS/IP-) is connected to the supply voltage (Vcc))
Regarding claim 4, Carbonaro et al. teach a repetition of the steps, wherein in the step of establishing a conductive connection of at least one sensor line, other sensor lines are selected as the at least one sensor line. (Note that a diagnosis circuit in  ECU is used to examine the sensor, It is implicitly taught that the diagnosing of the lambda sensor does not occur only once, it has to be performed multiple times to diagnose the presence of a short circuit, Note par. 21)


Regarding claim 10, Carbonaro et al. teach A non-transitory, computer-readable storage medium containing instructions that when executed by a computer (Note ECU 6 par. 17) cause the computer to line assign a short-circuit of a broadband lambda sensor (Note abstract) having an upper or a lower short-circuit potential (Note Fig. 2 above) and multiple sensor lines (Note Fig. 2 above) by 
establishing a conductive connection of at least one sensor line of multiple sensor lines via a limiting resistor (Note lines and switches in Fig. 2 above) to a reference potential (polarization voltage, par. 25), 
Carbonaro et al. does not teach wherein a reference potential range defined around the reference potential is between an upper short-circuit potential range defined around the upper short-circuit potential and a lower short-circuit potential range defined around the lower short-circuit potential; 
comparing a sensor line potential of at least one sensor line to be checked of the multiple sensor lines to the reference potential; 
classifying the at least one sensor line to be checked as not short-circuited with the upper or the lower short-circuit potential if it is established upon the comparison that the at least one sensor line potential is within the reference potential range; and 
assigning the short-circuit to at least one sensor line not classified as not short-circuited.
Higuchi et al. teach a reference potential range defined around the reference potential is between an upper short-circuit potential range defined around the upper short-circuit potential and a lower short-circuit potential range defined around the lower short-circuit potential; (Note par 52 suggested by the gas sensor is in the first short-to-GND state when the second terminal potential and the third terminal potential are equal to the examination potential and the first terminal potential is lower than the examination potential, that the gas sensor is in the second short-to-GND state when all of the first terminal potential, the second terminal potential, and the third terminal potential are lower than the examination potential, that the gas sensor is in the third short-to-GND state when the first terminal potential and the second terminal potential are equal to the examination potential and the third terminal potential is lower than the examination potential, that the gas sensor is in the first short-to-power state when the second terminal potential and the third terminal potential are equal to the examination potential and the first terminal potential is higher than the examination potential, that the gas sensor is in the second short-to-power state when all of the first terminal potential, the second terminal potential, and the third terminal potential are higher than the examination potential, and that the gas sensor is in the third short-to-power state when the first terminal potential and the second terminal potential are equal to the examination potential and the third terminal potential is higher than the examination potential.)
comparing a sensor line potential of at least one sensor line to be checked of the multiple sensor lines to the reference potential; (Note par. 193, if a short is not present on the first wiring line L1 through the third wiring line L3, each of the first terminal potential V1 of the first terminal T1, the second terminal potential V2 of the second terminal T2, and the third terminal potential V3 of the third terminal T3 becomes equal to the examination potential Vex.(ref potential))
classifying the at least one sensor line to be checked as not short-circuited with the upper or the lower short-circuit potential if it is established upon the comparison that the at least one sensor line potential is within the reference potential range (Note par. 196)
assigning the short-circuit to at least one sensor line not classified as not short-circuited.(Note par. 197)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Carbonaro et al. to include the teaching of Higuchi et al. because it would whether or not a short anomaly of a gas sensor is present irrespective of the temperature of the gas sensor. (Note Higuchi et al. par. 10) 

Regarding claim 11, Carbonaro et al. teach A method for line assignment of a short-circuit of a broadband lambda sensor (Note Fig. 2 above) having an upper or a lower short-circuit potential (Note Fig. 2 above), wherein the broadband lambda sensor has a sensor (Note Fig. 2 above) and multiple sensor lines (Note Fig. 2 above), the method comprising establishing a conductive connection of at least one sensor line of the multiple sensor lines via a limiting resistor (Note switches and limiting resistors in Fig. 2 above)  to a reference potential, (polarization voltage, par. 25)

Carbonaro et al. does not teach wherein a reference potential range defined around the reference potential is between an upper short-circuit potential range defined around the upper short-circuit potential and a lower short-circuit potential range defined around the lower short-circuit potential; 
comparing a sensor line potential of at least one sensor line to be checked of the multiple sensor lines to the upper and the lower short-circuit potential; 
classifying the at least one sensor line to be checked as not short-circuited with the upper or the lower short-circuit potential if it is established upon the comparison that the sensor line potential is outside the upper short-circuit potential range and outside the lower short-circuit potential range; and 
assigning the short-circuit to at least one sensor line not classified as not short-circuited.
Higuchi et al. teach wherein a reference potential range defined around the reference potential is between an upper short-circuit potential range defined around the upper short-circuit potential and a lower short-circuit potential range defined around the lower short-circuit potential; (Note par 52 suggested by the gas sensor is in the first short-to-GND state when the second terminal potential and the third terminal potential are equal to the examination potential and the first terminal potential is lower than the examination potential, that the gas sensor is in the second short-to-GND state when all of the first terminal potential, the second terminal potential, and the third terminal potential are lower than the examination potential, that the gas sensor is in the third short-to-GND state when the first terminal potential and the second terminal potential are equal to the examination potential and the third terminal potential is lower than the examination potential, that the gas sensor is in the first short-to-power state when the second terminal potential and the third terminal potential are equal to the examination potential and the first terminal potential is higher than the examination potential, that the gas sensor is in the second short-to-power state when all of the first terminal potential, the second terminal potential, and the third terminal potential are higher than the examination potential, and that the gas sensor is in the third short-to-power state when the first terminal potential and the second terminal potential are equal to the examination potential and the third terminal potential is higher than the examination potential.)
comparing a sensor line potential of at least one sensor line to be checked of the multiple sensor lines to the upper and the lower short-circuit potential; (Note para. 205-206, short to ground , short to power)
classifying the at least one sensor line to be checked as not short-circuited with the upper or the lower short-circuit potential if it is established upon the comparison that the sensor line potential is outside the upper short-circuit potential range and outside the lower short-circuit potential range; (Note par. 196) and 
assigning the short-circuit to at least one sensor line not classified as not short-circuited. (Note par. 197)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Carbonaro et al. to include the teaching of Higuchi et al. because it would whether or not a short anomaly of a gas sensor is present irrespective of the temperature of the gas sensor. (Note Higuchi et al. par. 10) 

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/            Examiner, Art Unit 2858                                                                                                                                                                                            /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858